Citation Nr: 1529120	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-13 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher







INTRODUCTION

The Veteran served on active duty from June 1957 to June 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

In addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) electronic claims file associated with the Veteran's claim.  The documents in the VBMS file include a June 2015 informal hearing presentation.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action on his part is required.


REMAND

The Veteran seeks to establish service connection for a lung disability, which he asserts had its onset during his military service and has continued since that time.  See April 2010 claim and December 2010 notice of disagreement.

The Board notes that there are no service treatment records (STRs) available for the Veteran's period of active duty.  It has been certified that the Veteran's STRs are unavailable, and likely were destroyed by the fire at the National Personnel Records Center in St. Louis.  Therefore, VA has a heightened duty to assist him in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Post-service private treatment records show the Veteran's treatment for asthmatic bronchitis as early as 2005.  The United States Court of Appeals for Veterans Claims (Court) has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  In addition, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the claimed disability and the Veteran's service is necessary.

As such, the Board finds that the claim must be remanded for an appropriate medical examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board stresses that the examiner must acknowledge and discuss the Veteran's assertions that he experienced breathing problems during service and that he has experienced a continuity of lung problems since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and private records pertaining to the Veteran's lung disability associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Then, arrange for an appropriate VA examination to determine the nature, extent, and etiology of any lung disability that the Veteran may have.  The claims file must be made available to the examiner(s) for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report. 

Following an examination of the Veteran and comprehensive review of the claims file, the examiner should clearly identify any lung disability.  The examiner should address whether any diagnosed lung disability, at least as likely as not (i.e., a 50 percent probability or greater) had its clinical onset during the Veteran's military service.  If any diagnosed lung disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In providing an opinion, the examiner should discuss the Veteran's statements regarding his reported history of breathing problems during service and his assertions of lung problems since service.  The examiner should remain mindful of the fact that the Veteran is competent to say he experienced breathing problems during service, even if there is no documentation of such complaints in service treatment records.  The examiner should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning having breathing problems during service and thereafter.

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  After the above actions are completed, if the claim remains denied, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

